DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TR2018/11495 filed on 08/08/2018.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings 
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In page 8, line 32 thru page 9, line 9, reference “hook (15)” is not found in figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Objections
4.	Claims 1, 2, 6-8 and 12 are objected to because of the following informalities: 
In claim 1, line 13, “a different time” should read “the different time”
In claim 2, line 2, “a plurality of support apparatuses” should read “the plurality of support apparatuses”.
In claim 6, line 1, “a rod” should read “the rod”.
In claim 7, line 2, “support apparatuses” should read “the support apparatuses”.
In claim 8, line 2, “a rod” should read “the rod”.
In claim 12, line 2, “a throwing mechanism” should read “the throwing mechanism”.
Appropriate correction is required.

5. 	Claim 2 - 12 are objected to because of the following informalities: 
Applicant starts every dependent claim with "A test system according to claim 1", however it is suggested the format is "The test system according to claim 1". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 3-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Claim 1 recites the limitation:
A. "the weight" in line 4, "the weight" is indefinite because it excludes the possibility of one or more addressed in line 3 as "at least one weight";
B. "a weight" in line 5, "a weight" is indefinite because it is not clear if it's referring to the  same weight as "the weight" in line 4 or a different one of the "at least one weight" in line 3;
C. "the weight" in line 7, "the weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 or a different one of the "at least one weight" in line 3;
D. "the weight" in line 10, "the weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 or a different one of the "at least one weight" in line 3;

F. "the weight" in line 13, "the weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 or a different one of the "at least one weight" in line 3.

	Claim 1 recites the limitation “at least one of which is operated by means of the control unit (6) at a different time than the others so that at least one of them contacts the weight (3) at a different time” in lines 12-13, “at least one of which”, “the others” and “at least one of them” are indefinite because they are not clear what they refer. Examiner recommends rephrasing the limitation at issue to be clarified.

Claim 3 recites the limitation “a support mechanism" in line 2, "a support mechanism" is indefinite because it is not clear if it's referring to the same support mechanism as "at least one the support mechanism" in line 8 of claim 1 or a different one of the "at least one support mechanism" in line 8 of claim 1.

Claim 4 recites the limitation:
A. "the weight" in line 2, "the weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 of claim 1 or a different one of the "at least one weight" in line 3 of claim 1;
 of claim 1.

Claim 5 recites the limitation:
A. "the support apparatus" in line 2, "the support apparatus" is indefinite because it excludes the possibility of a plurality as addressed in line 2 of claim 2 as "a plurality of support apparatuses";
B. "the motor" in line 2, "the motor" is indefinite because it is not clear if it's referring to the same weight as "a different motor" in line 3 of claim 2 or a specific one of the "a plurality of motors" in line 2 of claim 2;
C. "the weight" in line 3, "the weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 of claim 1 or a different one of the "at least one weight" in line 3 of claim 1.

Claim 7 recites the limitation:
A. “a weight" in line 2, "a weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 of claim 1 or a different one of the "at least one weight" in line 3 of claim 1;
B. “the weight (3) from the corners of the weight (3)" in line 3, "the weight" are both indefinite because it is not clear if it's referring to the same weight as “a weight” in line 2 or "the weight" in line 4 of claim 1, or otherwise a different one of the "at least one weight" in line 3 of claim 1;


Claim 8 recites the limitation:
A. "the motor" in line 2, "the motor" is indefinite because it is not clear if it's referring to the same weight as "a different motor" in line 3 of claim 2 or a specific one of the "a plurality of motors" in line 2 of claim 2 referred to by claim 5;
B. “a support apparatus" in line 3, " a support apparatus" is indefinite because it is not clear if it's referring to the same weight as "the support apparatus" in line 2 of claim 5 or a different one of the "a plurality of support apparatuses" in line 2 of claim 2 referred to by claim 5.

Claim 10 recites the limitation “contacts the weight (3) for supporting the weight (3)" in line 3, "the weight" are both indefinite because it is not clear if it's referring to the same weight as “a weight” in line 2 or "the weight" in line 4 of claim 1, or otherwise a different one of the "at least one weight" in line 3 of claim 1, which is rejected as the same reasons addressed above in claim 7.

Claim 11 recites the limitation:
A. "the housing" in line 3, "the housing" is indefinite because it excludes the possibility of one or more addressed in line 2 as "at least one housing";
B. "the hook" in lines 4, "the hook" is indefinite because it excludes the possibility of one or more addressed in line 2-3 as "at least one housing";


Claim 12 recites the limitation “a weight” in line2, "a weight" is indefinite because it is not clear if it's referring to the same weight as "the weight" in line 4 of claim 1 or a different one of the "at least one weight" in line 3 of claim 1.

8.	Claims 2, 6 and 9 are also rejected by virtue of their each dependency on claim 1.
Allowable Subject Matter
9.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 1,
" ... a control unit which allows the base to be moved closer to the throwing mechanism so as to re-attach the weight to the throwing mechanism, and which, by this way, allows the throwing mechanism to be tested automatically, characterized by comprising at least one support mechanism having a plurality of support apparatuses which are located on the chassis, which extend to the weight by means of the control unit and contact the weight for balancing the weight when the weight is attached to the 

10.	Claims 2-12 would also be allowable, after the correction of the aforementioned 112 rejections, since they depend on would be allowable claim 1.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frazier; John Richard (US PGPUB US 2015/0204638 A1) teaches a remotely manually controlled multi-axis skeet target throwing system which comprises a target throwing mechanism and a control system.  
Skleba et al. (US 6379257 B1) teaches an automatic ball thrower including a frame adjacent to a bowling lane where the frame comprises a base (Fig. 1, 26) to rest on rollers during movement.
Troklus et al. (US 5979426 A) teaches a ball throwing machine including a ball throwing mechanism that is mounted on a frame, where the ball throwing mechanism is mounted on a base plate that rotates back and forth through a 90-degree arc.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                          

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858